UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52445 MODERN RENEWABLE TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-1133537 (State of incorporation) (IRS Employer Identification #) 13520 Oriental St. Rockville,MD 20853 Address of Principal Executive Offices Registrant’s telephone number, including area code: (202) 492-9200 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act). [] YES [X] NO Indicate by check mark if the registrant is not required to file reports pursuant to section 13 or section 15(d) of the Act. [] YES [X] NO Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the issuer has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. [X] YES [ ] NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the Definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] YES [X] NO The number of shares outstanding of the Registrant's common stock as of December 8, 2010 was 9,215. Table of Contents Business 3 Properties 4 Legal Proceedings 4 Submission of Matters to a Vote of Security Holders 4 Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Financial Statements 10 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 19 Controls and Procedures 19 Other Information 20 Directors, Executive Officers and Corporate Governance 20 Executive Compensation 22 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Principal Accounting Fees and Services 25 Signatures 27 2 Certain statements contained in this Annual Report on Form 10-K constitute “forward-looking statements”. These statements, identified by words such as “plan,” “anticipate,” “believe,” “estimate,” “should,” “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis or Plan of Operation” and elsewhere in this Form 10-K. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K. As used in this Annual Report, the terms “we,” “us,” “our,” the “Company,” and “MRT” mean Modern Renewable Technologies, Inc. and its subsidiaries, unless otherwise indicated. All dollar amounts in this Annual Report are expressed in U.S. dollars unless otherwise indicated. Business Overview We were incorporated on April 5, 2002 under the laws of the State of Nevada as “Aztek Ventures Inc.” Effective November 13, 2007, we filed a Certificate of Amendment to our Articles of Incorporation to change our name from “Aztek Ventures Inc.” to “Genesis Uranium Corp.” Effective April 21, 2008, we amended our Articles of Incorporation to change our name from “Genesis Uranium Corp.” to “Vault Technology Inc.” to reflect the change in our business focus beyond solely that of uranium exploration. Effective July 10, 2009, we filed a Certificate of Amendment to our Articles of Incorporation to change our name from “Vault Technology, Inc.” to “Modern Renewable Technologies, Inc As a result, our OTC Bulletin Board symbol became “MRNZ” as of September 17, 2009. Modern Renewable Technologies, Inc. is a company currently seeking opportunities in the green building products industry. On July 10, 2009 we signed a renewed non-binding Memorandum of Understanding to enter into an exclusive licensing and distribution agreement with EcoBlu Products, Inc. to distribute their Ecoblu line of green building products in the Caribbean, Central and South American markets. While we have since decided against moving forward with EcoBlu Products, we intend to continue to pursue potential business opportunities in this growing sector. There is a steady stream of new ideas, products and technologies in the green building products industry in which Modern Renewable Technologies would like to partake in. We will continue to focus on the green building products industry. We intend to target green building product manufactures that have innovative green building products which will be first to market. We hope to avoid the competitive green building products that are dominated by our competition.Our positioning strategy is first to come to an agreement with an innovative product new to market which will capture an audience keen on environmentally responsible energy efficient building. In order to obtain exclusivity, we hope to obtain the sole contractual rights to distribute a line of green building products. This past fiscal year we were unable to secure new opportunities in the green building products sector. We continue to be optimistic about the green building products space and will continue to focus our efforts on securing new opportunities in the sector. We have not generated any revenues to date. We are strictly a service-oriented company, with no bricks-and-mortar features other than the corporate office. Because the Company is still developing its current strategy, the Company’s operating expenses will largely consist of professional fees. For the fiscal year 2010, we anticipate there will be no revenue generated and therefore the Company will operate at a loss.If the Company is able to become a distributor of green building products, funding will be necessary to fulfill any contractual obligations we may enter into. 3 Research and Development We are not currently conducting any research and development activities. We do not anticipate conducting such activities in the near future. Properties Modern Renewable Technologies, Inc. has no properties and at this time has no agreements to acquire any properties. Legal Proceedings Currently, no legal proceedings or claims are pending against or involve the Company that, in the opinion of management, could reasonably be expected to have a material adverse effect on its business and financial condition. Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of security holders during the fourth quarter of fiscal year 2010. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Modern Renewable Technologies, Inc.’s (formerly, Vault Technology, Inc.) common stock is quoted on the OTC Bulletin Board (OTC/BB) under the symbol “MRNZ.OB”. Our shares originally commenced quotation under the symbol “AZTV” on May 1, 2007. Prior to May 1, 2007, no public trading market existed for our common stock. Our symbol was changed to “AZVN” on July 9, 2007 upon completion of our 2.5 -for-1 stock split. Subsequently, our symbol was changed to “GEUR” on November 16, 2007 after our name change from “Aztek Ventures Inc.” to “Genesis Uranium Corp.” Effective April 21, 2008, we changed our name from Genesis Uranium Corp. to “Vault Technology, Inc.”, effective July 10, 2009, we filed a Certificate of Amendment to our Articles of Incorporation to change our name from “Vault Technology, Inc.” to “Modern Renewable Technologies, Inc and also completed a 70 to1 reverse split. As a result, our OTC Bulletin Board symbol was changed to “MRNZ” as of September 17, 2009. Effective on October 4, 2010 we completed a further 100 to 1 reverse split. Our OTC Bulletin Board symbol was changed to “MRNZD”. After a period of 20 days the “D” was removed and they symbol reverted back to “MRNZ”. The quotations provided are for the over the counter market which reflect interdealer prices without retail mark-up, mark-down or commissions, and may not represent actual transactions. The bid prices below have been obtained from sources believed to be reliable: Period Ending High Low Close August 31, 2010 $ May 28, 2010 February 26, 2010 November 30, 2009 $ August 31, 2009 May 29, 2009 February 27, 2009 $ The above quotations have been adjusted to reflect our 100 to 1 reverse split effective October 4, 2010. Common stock Modern Renewable Technologies, Inc. had 9,215 common stock shares issued and outstanding as of November 15, 2010. 4 Holders Modern Renewable Technologies’ shares of outstanding common stock are held by approximately 29 shareholders of record. Dividend Policy Modern Renewable Technologies has neither declared nor paid any cash dividends on our capital stock and do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain any earnings, if any, in order to finance the expansion of our operations. Our board of directors will determine future declaration and payments of dividends, if any, in light of the then-current conditions they deem relevant and in accordance with applicable corporate law. There are no restrictions in our Articles of Incorporation or in our Bylaws which prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of a dividend: We would not be able to pay our debts as they become due in the usual course of business; or our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the preferential rights of shareholders who have preferential rights superior to those receiving the distributions. Recent Sales of Unregistered Securities None. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements The following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. We cannot guaranty that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policies and Estimates Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. 5 These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in this Annual Report on Form 10-K for the year ended August 31, 2010. Plan of Operations Modern Renewable Technologies, Inc. is a company currently seeking opportunities in the green building products industry. On July 10, 2009 we signed a renewed non-binding Memorandum of Understanding to enter into an exclusive licensing and distribution agreement with EcoBlu Products, Inc. to distribute their Ecoblu line of green building products in the Caribbean, Central and South American markets. While we have since decided against moving forward with EcoBlu Products, we intend to continue to pursue potential business opportunities in this growing sector. There is a steady stream of new ideas, products and technologies in the green building products industry in which Modern Renewable Technologies would like to partake in. We will continue to focus on the green building products industry. We intend to target green building product manufactures that have innovative green building products which will be first to market. We hope to avoid the competitive green building products that are dominated by our competition.Our positioning strategy is first to come to an agreement with an innovative product new to market which will capture an audience keen on environmentally responsible energy efficient building. In order to obtain exclusivity, we hope to obtain the sole contractual rights to distribute a line of green building products. This past fiscal year we were unable to secure new opportunities in the green building products sector. We continue to be optimistic about the green building products space and will continue to focus our efforts on securing new opportunities in the sector. We have not generated any revenues to date. We are strictly a service-oriented company, with no bricks-and-mortar features other than the corporate office. Because the Company is still developing its current strategy, the Company’s operating expenses will largely consist of professional fees. For the fiscal year 2010, we anticipate there will be no revenue generated and therefore the Company will operate at a loss.If the Company is able to become a distributor of green building products, funding will be necessary to fulfill any contractual obligations we may enter into. As at August 31, 2010, we had cash of no on hand. As such, we currently do not have sufficient financial resources to meet the anticipated costs of pursuing our new business focus, or the anticipated administrative costs of operating our business for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. We intend to pursue capital through public or private financing and other sources, such as our officers, director and principal shareholders. We cannot guarantee that additional funding will be available on favorable terms, if at all. If adequate funds are not available, we hope that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. However, we cannot guarantee that our officers, directors and principal shareholders will continue to contribute funds to pay for our expenses. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Results of Operations For the year ended August 31, 2010, as compared to the year ended August 31, 2009. Revenues. We have not earned any revenues to date. Operating Expenses and Net Loss. We are reporting a net loss of $118,405 for the year ended August 31, 2010 versus a net loss of $232,867 for the year ending August 31, 2009. The net loss decreased for the year ended August 31, 2010 versus the prior year due to a decrease in business activity. 6 We anticipate our accounting and legal expenses willincrease as a result of our ongoing reporting requirements under the Securities Exchange Act of 1934. Liquidity and Financial Condition During the year ending August 31, 2010 the Company’s cash position was unchanged, beginning and ending with no cash. Cash used in operating activities totaled $31,865; and cash provided by financing activities for the period was $31,865: $26,758 from shareholder loans and $5,107 from other parties. As of August 31, 2010, we had cash of no on hand. Since our inception, we have used our common stock and loans to raise money for our operations and for our property acquisitions. We have not generated any revenues to date and are dependent upon obtaining financing to pursue our plan of operation. We have continued to experience difficulties in raising capital. We believe our inability to raise significant additional capital through equity or debt financings is due to various factors.As a result, we have funded our operations through loans from our current President. As of August 31, 2010, we owe a total of $337,726. Most of these loans have a term of one year, bear interest of 10% and are unsecured. During the year ended August 31, 2010, we borrowed $26,758 from related parties. We anticipate spending approximately $250,000 over the next twelve months in pursuing our plan of operation. We have a working capital deficit of $562,082 and we have not earned any revenues to date and do not anticipate earning revenues until we have completed commercial development of our anticipated products. Accordingly, we will require substantial additional financing in order to fund our plan of operation. We anticipate that any additional financing will likely be in the form of equity financing as substantial debt financing will likely not be as available at this stage of our business. During 2010, we incurred significant professional costs associated with the audit of our financial statements and our reporting requirements. We expect that the legal and accounting costs of being a public company will continue to impact our liquidity and we may need to obtain funds to pay those expenses. Other than the anticipated increases in legal and accounting costs due to the reporting requirements of being a public company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. We are unable to predict the duration, extent or trends related to the current credit and capital markets. We do expect to continue to experience difficulty financing our short term cash requirements as a result of these struggling markets and the U.S. Economy in general. Also, we may not be able to get terms favorable to the company or the existing shareholders if we are able to secure additional financing. A critical component of our operating plan impacting our continued existence is the ability to obtain additional capital through additional equity and/or debt financing. We do not anticipate enough positive internal operating cash flow until such time as we can generate substantial revenues from business activities, which may take the next few years to realize. Our near term cash requirements are anticipated to be offset through the receipt of funds from private placement offerings and loans obtained through private sources. Since inception, we have predominantly financed cash flow requirements through the issuance of common stock for cash. Over the next twelve months we believe that existing capital and funds from intended operations will not be sufficient to sustain operations and planned development of those intended operations. Consequently, we will be required to seek additional capital in the future to fund growth through additional equity or debt financing or credit facilities. No assurance can be made that such financing would be available, and if available it may take either the form of debt or equity. In either case, the financing could have a negative impact on our financial condition and our Stockholders. We may continue to incur operating losses over the next twelve months. Our operating history makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stages of development. Such risks include, but are not limited to, an evolving and unpredictable business model and the management of growth. To address these risks we must, among other things, obtain a customer base, implement and successfully execute our business and marketing strategy, continue to develop and upgrade technology and products, respond to competitive developments, and attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. 7 Going Concern Our continuation as a going concern is dependent upon obtaining the additional working capital necessary to sustain our operations. The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations. Management plans to seek additional financing through the sale of its common stock through private placements. There is no assurance that the Company’s current operations will be profitable or the Company will raise sufficient funds to continue operating. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Certain Relationships and Related Transactions Related Parties As ofAugust 31, 2010, a total of $337,726 (2009 $332,619). All of these loans have a term of one year, bear interest of 10% and are unsecured.As at the date of completion of these audited financial statements, all of these loans are in default. Nick Arroyo – Former President Date Amount Date Due for Repayment November 21, 2008 $ November 21, 2009 December 1, 2008 $ December 1, 2009 January 21, 2009 $ January 21, 2010 February 2, 2009 $ February 2, 2010 February 10, 2009 $ February 10, 2010 March 5, 2009 $ March 5, 2010 April 16, 2009 $ April 16, 2010 April 28, 2009 $ April 28, 2010 April 28,2009 $ April 28, 2010 May 29, 2009 $ May 29, 2010 May 31, 2009 $ May 31, 2010 June 4, 2009 $ June 4, 2010 June 16, 2009 $ June 16, 2010 August 31, 2009 $ August 31, 2010 Total Adam Aubel – Former Finance Manager Date Amount Date Due for Repayment April 28, 2009 $ April 28, 2010 May 31, 2009 $ May 31, 2010 June 29, 2009 $ June 29, 2010 June 29, 2009 $ June 29, 2010 July 7, 2009 $ July 7, 2010 July 29, 2009 $ July 29, 2010 August 4, 2009 $ August 4, 2010 August 28, 2009 $ August 28, 2010 August 31, 2009 $ August 31, 2010 August 31, 2009 $ August 31, 2010 September 3, 2009 $ September 3, 2010 September 4, 2009 $ September 4, 2010 September 15, 2009 $ September 15, 2010 September 21, 2009 $ September 21, 2010 Total 8 Convergen Media Group, Inc – Company controlled by Nick Arroyo, Former President Date Amount Date Due for Repayment April 15, 2009 $ April 15, 2010 9 REPORT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Modern Renewable Technologies Inc. Rockville, Maryland We have audited the accompanying balance sheets of Modern Renewable Technologies Inc. as of August 31, 2010 and 2009 and the related statement of expenses, stockholders’ deficit, and cash flows for the years then ended, and for the period from April 5, 2002 (inception) to August 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurances about whether the financial statements are free of material misstatements.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration over of internal control over financial reporting as a basis for design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts of disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statements presentation.We believe our audits provide a reasonable basis for my opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Modern Renewable Technologies Inc, as of August 31, 2010 and 2009 and the results of its operations and its cash flow for years then ended, and for the period from April 5, 2002 (inception) to August 31, 2010 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company’s has incurred losses since inception and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to this matter are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/MaloneBailey, LLP www.malonebailey.com Houston, Texas December 8, 2010 10 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A development Stage Company) CONSOLIDATED BALANCE SHEETS August 31, August 31, ASSETS Current Assets Prepaid expenses $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to shareholders Other loans TOTAL LIABILITIES Stockholders’ Deficit Preferred Stock, $0.001 par value, 100,000,000 shares authorized None issued Common Stock, 750,000,000 common shares authorized with a par value of $0.001, 9,215 and 8,894 common shares issued and outstanding August 31, 2010 and 2009, respectively. 9 9 Additional paid-in capital Deficit accumulated during the developmentstage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying summary of accounting policies and notes to consolidated financial statements 11 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF EXPENSES April 5, 2002 For the Year For the Year (Inception) through August 31, August 31, August 31 Expenses: General and administrative $ $ $ Loss from operations ) ) ) Bank charges and interest ) ) ) Debt forgiveness income - NET LOSS $ ) $ ) $ ) Net basic and diluted per common share $ ) $ ) N/A Weighted average shares outstanding N/A See accompanying summary of accounting policies and notes to consolidated financial statements 12 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) PERIOD FROM APRIL 5, 2002 (INCEPTION) THROUGHAUGUST 31, 2010 DEFICIT COMMON STOCK SHARE ACCUMULATED ADDITIONAL SUBSCRIPTION DURING PAID-IN (RECEIVABLE) EXPLORATION SHARES AMOUNT CAPITAL RECEIVED STAGE TOTAL Shares issued for cash August 21, 2002 at $0.001 $
